10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT

United States Attorney
ALSTYN B. BENNETT I

Special Assistant United States Attorney

 

501 I Street, Suite 10-100 p 4 i vite
Sacramento, CA 95814 MAR TL 20/3
: - CLERK, U.S O1S™S'°CT COURT
pelephone: St °} 2o4 5000 EASTERN DiST Aba" é CALIFORNIA
, By at
Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION C NO: 2:20-SW-164-CKD

OF THE UNITED STATES OF AMERICA ap

FOR SEARCH WARRANTS CONCERNING: | [ ] ORDER TO UNSEAL SEARCH
WARRANT AND SEARCH WARRANT

INFORMATION ASSOCIATED WITH THE AFFIDAVIT

YOUTUBE ACCOUNT FALhunter THAT IS

STORED AT PREMISES CONTROLLED BY

Google LLC

 

 

 

Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are, unsealed.

    
 

Au

THE HONORABLE DEBORAH BARNES
UNITED STATES MAGISTRATE JUDGE

Dated: 23 -[0U - oO

[PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS

 

 
